 HALLENBERGER, INC.449going on and all parti -3s to the existing relationship acquiesced in thewithdrawal.Obviously my views are limited to the facts here in-volved and I do not express an opinion as to appropriate times forwithdrawals generally. I believe that it is equally obvious that grant-ing the employees of Foote & Davies a self-determination election asto whethertheywish to return to a multiemployer unit from whichtheir employer has withdrawn would run contrary to the concept thattheir employer caneffect a withdrawal and has done so.CHAIRMAN MCCuLLOCU and MEMBER BROWN took no part in theconsideration of the above Decision and Direction of Election.Hallenberger,Inc.andChauffeurs,Teamsters and Helpers LocalUnion 215, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.'CaseNo.25-RM-118. July 25, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John W. Hines, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].Upon the entire record in this case, the Board finds :1.The Employer, an Indiana corporation having a place of busi-ness in Evansville, Indiana, is engaged in selling and servicing trailerand tractor equipment at wholesale and retail.During the year end-ing April 1, 1961, its sales were valued at more than $500,000, ofwhich in excess of $250,000 represented sales to customers located out-side the State of Indiana.During the same period, its purchases fromsources outside the State were valued at more than $300,000.We find, contrary to the Union's contention, that the Employer isengaged in commerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdiction herein.'1The name of the Union appears as amended at the hearing2At the hearing the Unionmoved to strike from the record the testimony of theEmployer's president because ofits allegedlyincredible nature and the witness'allegedlyevasive attitude.The hearing officer denied the motion.See Sec.102 66(d) (3), NationalLabor RelationsBoard Rules and Regulations,Series 8 (1959).The Union has renewedthe motionbeforethe Board.We find noerror in the hearing officer's ruling.Accord-ingly, it is hereby affirmed.8 The Union has moved to dismiss the petition because ofthe allegedlack of validevidence to prove jurisdictionThe above findings as to jurisdiction are based on the132 NLRB No. 35. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Union moved to dismiss the petition upon the ground thatthe Employer had agreed not to file a representation petition at leastuntil October 3,1961.On October 3, 1960, the Employer and the Union entered into anagreement for the settlement of the dispute between them.As part ofthe settlement, the Employer agreed not to "file a Decertification Pertition trying to oust the union as the bargaining agent, within the nexttwelve (12) months,''' and the Union promised that it would call off itsstrike.About 2 weeks after the agreement was signed the Union re-sumed picketing the Employer's place of business; the Employer filedthe present petition on February 9, 1961.There is disagreement be-tween the parties as to who was responsible for the alleged breach ofthe settlement agreement.According to the Union, picketing was re-sumed because the Employer failed to live up to certain provisions ofthe agreement.According to the Employer, at the request of theUnion the parties agreed to rescind their October 3 settlement so as topermit the Union to resume its picketing. It thus appears that within2 weeks of its execution the October 3 settlement agreement ceased tobe effective.Under the foregoing circumstances, and without de-ciding what effect would be given to such contract if still subsisting,,we find that the October 3 contract is not a bar to the present petition.*Accordingly, a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The parties agree, and we find, that the following employees ofthe Employer at its Evansville, Indiana, facility constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All servicemen, mechanics, helpers, parts men, and truckdrivers,,excluding office clerical employees, salesmen, professional employees,guards, and supervisors 5 as defined in the Act.testimony of the Employer's president.No evidence was introduced to controvert thistestimonyMoreover,the Union has filed a number of unfair labor practice chargesagainst the Employer,one of which filed on May 2, 1960, resulted in the issuance of acomplaint against the Employer.In April 1960,the Union also filed a representationpetition with the Board seeking to represent employees of the Employer.The charges,the complaint,and the representation petition evidence the Union'sunderstanding andcontention that the Employer is engaged in commerce within the meaning of the ActAccordingly,we find no merit in the Union'smotion and it is hereby denied40n February 13, 1961,theUnion filed unfair labor practice charges against theEmployer alleging that by violating the October 3 agreement including filing of a "de-certification petition" within 12 months of October 3, 1960, the Employer had committedunfair labor practicesOn March 30, 1961,the Regional Director dismissed the charges.His dismissal was upheldby the GeneralCounsel on appeal5 Theparties stipulated that Ray Hallenberger,president and general manager, andJohn Fuchs,assistant to the president and general manager,are supervisors and should'be excluded from the unit. THREADS, INCORPORATED451The Union contends that James Nelson, Edwin Herrenbruck, andThomas Sharkey should be excluded from the unit as supervisors, and'Fred Grimm as a salesman; the Employer asserts that all four shouldbe included.Nelson and Herrenbruck were foremen before the strike whichbegan in May 1960. Since the strike Nelson has been working as amachinist and Herrenbruck as a welder.Neither is now exercisingsupervisory authority. It is not clear from the record whether Nelsonand Herrenbruck are merely temporarily assigned to nonsupervisory'duties because of a decline in business resulting from the strike, orwhether their assignment to their present duties is more or less per-manent.6 In these circumstances, we shall make no determination atthis time as to whether they are included in the unit but shall permitthem to vote subject to challenge.Thomas Sharkey is a parts man in the shop and also drives a truckpicking up and delivering merchandise.He receives considerablymore per hour than the other parts man, but there is no evidence thathe has ever acted as a supervisor.We find that he is not a supervisorand includehim.Fred Grimm was a salesman when the strike started, but is nowworking as an automatic welding machine operator. According to theEmployer, his sales record during the 4 months preceding the strikewas so poor he would have been eliminated as a salesman even if nostrike had occurred.As his assignment to the shop appears to be per-manent, we include him in the unit.[Text of 'Direction of Election omitted from publication.]6 SeeUnited States RubberCompany,86 NLRB 338, 340.Threads, IncorporatedandTextileWorkers Union of America,AFL-CIO.Case No. 11-CA-1651.July 06, 1961DECISION AND ORDEROn February 15, 1961, Trial Examiner William Seagle issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-132 NLRB No. 30.614913-62-vol 132-30